TYSON, Judge.
James Aaron Poole, a juvenile, appeals from the order of the trial court transferring him to the circuit court for prosecution as an adult on two charges against him.
I
In order to grant a motion to transfer a juvenile to circuit court for prosecution as an adult, the trial court must consider the six factors enumerated in § 12-15-34(d), Code of Alabama 1975 and expressly find that probable cause exists to believe the charges against the juvenile are true and correct. Duncan v. State, 394 So.2d 930 (Ala.1981); Ash v. State, 424 So.2d 1381 (Ala.Crim.App.1982); cert. denied, 424 So.2d 1381 (Ala.1983); Ala.Code, § 12-15-34(f) (1975).
While the trial judge in this case did consider the six factors set out in § 12-15-34(d), Code of Alabama 1975, he failed to find that probable cause existed. Furthermore, there was no evidence of probable cause presented at the transfer hearing.
Therefore, we must reverse and remand this case to the trial court with instructions that a hearing be held to determine if probable cause exists to believe that a crime occurred and that the appellant, in fact, committed same.
For the reasons shown, this cause is reversed and remanded.
REVERSED AND REMANDED.
All the Judges concur.